Item 77C PROXY RESULTS SPECIAL JOINT MEETING OF SHAREHOLDERS NOVEMBER 16, 2009 A Special Joint Meeting of Shareholders (the Meeting) of Dreyfus Pennsylvania Municipal Money Market Fund, Inc. (the Fund) was held on November 16, 2009. Out of a total of 291,616,487.074 of the Funds shares (Shares) of common stock outstanding and entitled to vote at the Meeting, a total of 21,950,160.390, which is 7.527% of the outstanding shares, of the Funds shares were represented at the Meeting, in person or by proxy. Shareholders voted on the approval of changes to the Funds fundamental policies and investment restrictions. The voting results were as follows: 1. To approve amending the Funds policy regarding borrowing: No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 17,863,744.640 6.126% 81.383% Against 1,954,683.020 .670% 8.905% Abstain 2,131,732.730 .731% 9.712% TOTAL 21,950,160.390 7.527% 100.00% 2. To approve amending the Funds policy regarding lending: No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 17,662,245.350 6.057% 80.465% Against 2,179,899.640 .747% 9.931% Abstain 2,108,015.400 .723% 9.604% TOTAL 21,950,160.390 7.527% 100.000% 3. To permit investment in other investment companies. No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 17,811,155.130 6.108% 81.144% Against 2,027,113.900 .695% 9.235% Abstain 2,111,891.360 .724% 9.621% TOTAL 21,950,160.390 7.527% 100.00% Because the requisite number of votes had not been received as of November 16, 2009, the Meeting was adjourned until December 28, 2009.
